Case 21-11001-JTD   Doc 93-3   Filed 07/30/21   Page 1 of 17




        EXHIBIT C
Case 21-11001-JTD   Doc 93-3   Filed 07/30/21   Page 2 of 17




             Trinity Healthshare, Inc.
                FINANCIAL STATEMENTS

                    December 31, 2018
             Case 21-11001-JTD            Doc 93-3   Filed 07/30/21    Page 3 of 17


                                                                      Trinity Healthshare, Inc.
                                                                             Table of Contents
                                                                           December 31, 2018

REPORT
Independent Auditors’ Report                                                              3

FINANCIAL STATEMENTS
Statement of Financial Position                                                           5

Statement of Activities and Net Deficit                                                   6

Statement of Functional Expenses                                                          7

Statement of Cash Flows                                                                   8

Notes to Financial Statements                                                             9
Case 21-11001-JTD   Doc 93-3   Filed 07/30/21   Page 4 of 17




                                                               REPORT
              Case 21-11001-JTD          Doc 93-3       Filed 07/30/21     Page 5 of 17




INDEPENDENT AUDITORS’ REPORT



To the Board of Directors
Trinity Healthshare, Inc.

Report on the Financial Statements

We have audited the accompanying financial statements of Trinity Healthshare, Inc. (a nonprofit
organization) which comprise the statement of financial position as of December 31, 2018, and the
related statements of activities and net deficit, functional expenses, and cash flows for the period from
June 27, 2018 (date of inception) through December 31, 2018, and the related notes to the financial
statements.

Management’s Responsibility for the Financial Statements

Management is responsible for the preparation and fair presentation of these financial statements in
accordance with accounting principles generally accepted in the United States of America; this
includes the design, implementation, and maintenance of internal control relevant to the preparation
and fair presentation of financial statements that are free from material misstatement, whether due
to fraud or error.

Auditors’ Responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We
conducted our audit in accordance with auditing standards generally accepted in the United States of
America. Those standards require that we plan and perform the audit to obtain reasonable assurance
about whether the financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
the financial statements. The procedures selected depend on the auditor’s judgment, including the
assessment of the risks of material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control relevant to the entity’s
preparation and fair presentation of the financial statements in order to design audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also
includes evaluating the appropriateness of accounting policies used and the reasonableness of
significant accounting estimates made by management, as well as evaluating the overall presentation of
the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for
our audit opinion.


                                                  ‐3‐
              Case 21-11001-JTD          Doc 93-3       Filed 07/30/21    Page 6 of 17




Opinion

In our opinion, the financial statements referred to above present fairly, in all material respects, the
financial position of Trinity Healthshare, Inc. as of December 31, 2018, and the changes in its net
deficit, and its cash flows for the period from June 27, 2018 (date of inception) through December 31,
2018, in conformity with accounting principles generally accepted in the United States of America.

Emphasis of Matter

As discussed in Note 1 to the financial statements, the Organization has experienced expenses in
excess of revenues and has a net deficit as of December 31, 2018 that raised substantial doubt about
the Organization’s ability to continue as a going concern. The Organization is in the process of
renegotiating its program that will become effective January 1, 2020 and is expected to result in the
Organization’s revenues exceeding its expenses. Our opinion is not modified with respect to that
matter.




CARR, RIGGS & INGRAM, LLC

Atlanta, Georgia
November 7, 2019




                                                  -4-
Case 21-11001-JTD   Doc 93-3   Filed 07/30/21   Page 7 of 17




                                         FINANCIAL STATEMENTS
               Case 21-11001-JTD         Doc 93-3     Filed 07/30/21      Page 8 of 17


                                                                     Trinity Healthshare, Inc.
                                                               Statement of Financial Position

                                                                                  December 31, 2018

Assets
Current assets
 Cash and cash equivalents                                                              $     850,207
 Prepaid advertising                                                                          234,811
 Deferred membershare expenses                                                              1,424,147
 Receivable from Aliera                                                                     5,176,341

   Total current assets                                                                     7,685,506

Security deposit                                                                                4,954

Total assets                                                                            $   7,690,460

Liabilities and Net Deficit
Current liabilities
  Accounts payable and accrued expenses                                                 $      22,846
  Deferred membershare revenues                                                             2,774,029
  Membershare benefits liability                                                            5,740,915

   Total current liabilities                                                                8,537,790

Net deficit without donor restrictions                                                       (847,330)

Total liabilities and net deficit                                                       $   7,690,460




                   The accompanying footnotes are an integral part of this statement.
                                                ‐5‐
             Case 21-11001-JTD         Doc 93-3     Filed 07/30/21      Page 9 of 17


                                                                  Trinity Healthshare, Inc.
                                                    Statement of Activities and Net Deficit

                         Period from June 27, 2018 (date of inception) through December 31, 2018

Revenues
 Membershare contributions                                                            $   7,882,929
 Member application fees                                                                    348,177

   Total revenues                                                                         8,231,106

Expenses
 Program services                                                                         8,991,419
 Management and general                                                                      87,017

   Total expenses                                                                         9,078,436

Change in net deficit                                                                      (847,330)

Net deficit without donor restrictions at beginning of period                                     ‐

Net deficit without donor restrictions at end of period                               $    (847,330)




                 The accompanying footnotes are an integral part of this statement.
                                              ‐6‐
           Case 21-11001-JTD          Doc 93-3      Filed 07/30/21     Page 10 of 17


                                                                  Trinity Healthshare, Inc.
                                                          Statement of Functional Expenses

                         Period from June 27, 2018 (date of inception) through December 31, 2018
                                                                     Management
                                                       Program             and
                                                       Services          General        Total

Membershare benefits                                   $ 5,740,915 $                ‐ $ 5,740,915
Commissions                                              1,785,940                  ‐   1,785,940
Advertising                                                630,735                  ‐     630,735
Management fees                                            527,028                  ‐     527,028
Membershare benefits administration                         97,716                  ‐      97,716
Health care network fees                                    70,938                  ‐      70,938
Charitable contributions                                    67,000                  ‐      67,000
Employee compensation and benefits                          34,279             34,279      68,558
Legal                                                            ‐             41,558      41,558
Telemedicine                                                26,463                  ‐      26,463
Rent                                                        10,405             10,406      20,811
Miscellaneous                                                    ‐                774         774

Total expenses                                         $ 8,991,419 $           87,017 $ 9,078,436




                 The accompanying footnotes are an integral part of this statement.
                                              ‐7‐
            Case 21-11001-JTD         Doc 93-3      Filed 07/30/21     Page 11 of 17


                                                                      Trinity Healthshare, Inc.
                                                                     Statement of Cash Flows

                          Period from June 27, 2018 (date of inception) through December 31, 2018

Operating activities
 Change in net deficit                                                                $    (847,330)
 Adjustments to reconcile change in net deficit to net cash
  provided by operating activities:
   Change in operating assets and liabilities:
     Prepaid advertising                                                                    (234,811)
     Deferred membershare expenses                                                        (1,424,147)
     Receivable from Aliera Healthcare                                                    (5,176,341)
     Security deposit                                                                         (4,954)
     Accounts payable and accrued expenses                                                    22,846
     Membershare benefits liability                                                        5,740,915
     Deferred membershare revenues                                                         2,774,029

       Net cash provided by operating activities                                            850,207

Net increase in cash and cash equivalents                                                   850,207

Cash and cash equivalents at beginning of period                                                   ‐

Cash and cash equivalents at end of period                                            $     850,207

There were no non‐cash investing and financing activities for the period ended December 31, 2018.




                 The accompanying footnotes are an integral part of this statement.
                                              ‐8‐
             Case 21-11001-JTD          Doc 93-3      Filed 07/30/21     Page 12 of 17


                                                                      Trinity Healthshare, Inc.
                                                                 Notes to Financial Statements

NOTE 1: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

Nature of Operations

Trinity Healthshare, Inc. (“Trinity” or the “Organization”) is an Internal Revenue Code Section
501(c)(3) not‐for‐profit organization providing health care sharing options to its members as a health
care sharing ministry (“HCSM”). The Organization offers a unique medical payment arrangement to
its members that are located primarily throughout the United States.

The Organization’s members agree to voluntarily contribute to the payment of other members'
medical needs. As the products offered by the Organization are not insurance, payment of a
member’s medical bills are not guaranteed since they are subject to the willingness and ability of
other members and availability of funds for such payments to be made.

The Organization has contracted with Aliera Healthcare, Inc. (“Aliera”) which markets and administers
the health care sharing products that Trinity offers to its members. Certain of the Organization’s
products (“Side‐by‐Side Products”) have components that are specific to Aliera (minimum essential
health care services) and components that are specific to Trinity. Revenues and membershare benefit
costs on Side‐by‐Side Products are allocated between Trinity and Aliera based on their terms specified
in their Management and Administration Agreement dated August 13, 2018. See Notes 2 and 3.

During the period ended December 31, 2018, Trinity experienced expenses in excess of revenues of
$885,220 and has a deficit of that amount as of December 31, 2018. Management also anticipates that
expenses will be in excess of revenues for the year ended December 31, 2019. This raises substantial
doubt about the Organization’s ability to continue as a going concern. As of the date of these financial
statements, the Organization’s management is renegotiating its management agreement and other
services contracts with Aliera in order for Trinity to generate revenues in excess of expenses
beginning January 1, 2020. Trinity’s ability to continue as a going concern will depend upon its ability
to reach an agreement with Aliera that will result in positive total cash flows for the Organization.

Basis of Accounting

The Organization’s financial statements are prepared in accordance with accounting principles
generally accepted in the United States of America (“GAAP”). This basis of accounting involves the
application of accrual accounting; consequently, revenues and gains are recognized when earned,
and expenses and losses are recognized when incurred.




                                                  ‐9‐
             Case 21-11001-JTD         Doc 93-3      Filed 07/30/21    Page 13 of 17


                                                                    Trinity Healthshare, Inc.
                                                               Notes to Financial Statements

NOTE 1: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

Use of Estimates and Certain Significant Estimates

The preparation of financial statements in conformity with GAAP requires management to make
estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure
of contingent assets and liabilities, and the reported amounts of revenues and expenses during the
reporting period, including the allocation of expenses to program services, management and general,
and fundraising. Actual results could differ from those estimates. Management’s estimate of
membershare benefits incurred but not reported (Note 3) and resolution of legal and regulatory
matters (Note 5) are considered significant estimates as it is at least reasonably possible that the
estimates will change in the next year and such changes could have a material effect on the
Organization’s financial statements.

Basis of Reporting

The Organization reports information regarding its financial position and activities according to two
classes of net assets: net assets without donor restrictions and net assets with donor restrictions.
Under these provisions, net assets, revenues, expenses, gains and losses are classified based on the
existence or absence of donor‐imposed restrictions. Accordingly, net assets of the Organization and
changes therein are classified and reported as follows:

 Net Assets Without Donor Restrictions – Net assets that are not subject to donor‐imposed
 restrictions and may be expended for any purpose in performing the primary objectives of the
 Organization. These net assets may be used at the discretion of the Organization’s management
 and the board of directors.

 Net Assets With Donor Restrictions – Net assets subject to stipulations imposed by donors. Some
 donor‐imposed restrictions are temporary in nature, such as those that will be met by the passage
 of time or other events specified by the donor. Other donor‐imposed restrictions are perpetual in
 nature, where the donor stipulates that resources be maintained in perpetuity.

Donor‐imposed restrictions are released when a restriction expires, that is, when the stipulated time
has elapsed, when the stipulated purpose for which the resource was restricted has been fulfilled, or
both. As of December 31, 2018, there are no net assets with donor restrictions.

Revenue Recognition

Revenues from members include membershare contributions and application fee revenues received
from members for the Organization’s health care sharing programs and shared revenue for the sale
of Side‐by‐Side Products offered in conjunction with Aliera. Membershare contribution revenues are
recognized over the month to which they relate. Application fee revenues are recognized over the
initial month of membership.

Receivable from Aliera represents member revenues collected by Aliera that are in process of being
remitted to Trinity, net of any advance payments received from Aliera by Trinity.

                                                ‐ 10 ‐
              Case 21-11001-JTD           Doc 93-3       Filed 07/30/21      Page 14 of 17


                                                                         Trinity Healthshare, Inc.
                                                                    Notes to Financial Statements

NOTE 1: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

Revenue Recognition (continued)

Deferred membershare revenues represents Trinity’s share of membershare revenues that were
collected by Aliera during the reporting period that relate to a future accounting period. Deferred
membershare expenses represents commissions, management fees, and other expenses associated
with those future revenues.

Receivables

The Organization provides for an allowance for doubtful accounts equal to cost of collecting amounts
owed to the Organization plus the estimated amount of receivables that are not expected to be
received in full. In management’s opinion, no allowance for doubtful accounts is necessary as of
December 31, 2018.

Cash and Cash Equivalents

For purposes of the statement of cash flows, the Organization considers demand deposits at banks,
money market funds, and highly liquid debt instruments purchased with a maturity of three months
or less to be cash equivalents.

Concentration of Credit

The Organization has cash deposits with a financial institution which fluctuate and often are in excess
of federally insured limits. If this financial institution were not to honor its contractual liability to the
Organization, then the Organization could incur losses.

Membershare Benefits Liability

The Organization has estimated a liability for unpaid membershare benefits and membershare
benefits adjustment expenses (“membershare benefits liability”). Membershare benefits are
recognized based on the service date. The membershare benefits liability has been estimated based
on actual subsequent benefit payments made plus an estimate of membershare benefits incurred
but not reported (“IBNR”). The IBNR benefit payments has been estimated by management based on
the historical experience of Trinity and other HCSMs modified for current trends and changes in
benefits, which could vary as the membershare benefits are ultimately settled. Revisions in estimates
are reported in the period in which they are determined.

Functional Allocation of Expenses

The Organization allocates its expenses on a functional basis for its program services. The statement
of functional expenses presents the natural classification detail of expenses by function. Employee
compensation and benefits are allocated based on the responsibilities of specific personnel. Program
and management costs are allocated based on asset usage and management’s estimate of
departmental use.

                                                    ‐ 11 ‐
             Case 21-11001-JTD         Doc 93-3      Filed 07/30/21    Page 15 of 17


                                                                      Trinity Healthshare, Inc.
                                                                 Notes to Financial Statements

NOTE 1: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

Advertising Costs

The Organization expenses advertising costs as incurred. Expenses incurred were $630,735 for the
period ended December 31, 2018, and are included in program expenses. Prepaid advertising
represents internet advertising costs paid in 2018 that will be used during 2019.

Legal Professional Fees

The Organization expenses legal professional fees as incurred.

Income Taxes

The Organization qualifies for tax exempt status under Section 501(c)(3) of the Internal Revenue Code
as a nonprofit, charitable organization. Under Section 501(c)(3), nonprofit organizations are taxed
only on unrelated business income as defined by the Internal Revenue Code. The Organization had
no unrelated business income for the period ended December 31, 2018. Trinity’s income tax returns
since inception are subject to examination by tax authorities, and may change upon examination.


NOTE 2: PROGRAM CONCENTRATION

The Organization’s health care sharing program is marketed and managed by Aliera under the parties’
management agreement. Under the agreement, Aliera owns rights to the membership roster that is
generated while Aliera manages the program. Fees incurred to Aliera by the Organization during the
period ended December 31, 2018, total $2,508,085 and include management fees (including
marketing costs), commissions, membership benefit administration, health care network, and
telemedicine costs.

In accordance with the management agreement, Trinity retains 100% of membership contributions
on its stand‐alone products and $25 from each member’s application fees; the remainder is retained
by Aliera. Member contributions for Side‐by‐Side Products are allocated 65% to Aliera and 35% to
Trinity. However, since Trinity serves as HCSM on Side‐by‐Side Products, all membershare benefits
for these products will be paid by Trinity. In exchange for Trinity assuming the liability for
membershare benefit payments relating to the minimum essential health care services costs on Side‐
by‐Side Products that Aliera otherwise would have borne, additional membershare contribution
revenues in an equal amount have been allocated to Trinity to cover the additional benefit outlay.


NOTE 3: MEMBERSHARE BENEFITS LIABILITY FOR UNPAID MEMBERSHARE BENEFITS

The membershare benefits liability represents the amount of future payments to be made on
individual membershare benefits with service dates through the balance sheet date. This liability
includes benefits for services that have been reported to the Organization, as well as estimated IBNR
benefit payments.

                                                ‐ 12 ‐
             Case 21-11001-JTD           Doc 93-3       Filed 07/30/21      Page 16 of 17


                                                                        Trinity Healthshare, Inc.
                                                                   Notes to Financial Statements

NOTE 3: MEMBERSHARE BENEFITS LIABILITY FOR UNPAID MEMBERSHARE BENEFITS (CONTINUED)

The accompanying financial statements report all anticipated claims relating to the Trinity’s stand‐
alone products and the Side‐by‐Side Products. However, as described in Note 2, variability in the
level of membershare benefit payments for minimum essential health care services costs on Side‐by‐
Side Products is the responsibility of Aliera, since Aliera will allocate to Trinity revenues in the amount
of any such benefits that are paid. Based on management’s analysis, Aliera’s portion of member
benefits on Side‐by‐Side products is estimated to be 38%. Accordingly, Trinity has provided for 62%
of benefits related to Side‐by‐Side products as well as 100% of membershare benefits on its stand‐
alone products.

Management believes that the membershare benefits liability is adequate to satisfy the ultimate
membershare benefits liabilities. There is a reasonable possibility that the estimates could change by
a material amount in the near term. The estimates for membershare benefits liability are continually
reviewed and adjusted as necessary as experience develops or new information becomes known.
Such adjustments are included in current operations. The Organization has no retrospectively rated
programs.

The following is a summary of membershare benefits liability and reserves for incurred but
unreported membershare benefits and unpaid membershare benefits adjustment expenses at
December 31, 2018:

Balance – Beginning of period                                                              $             ‐

Incurred related to:
  Current period                                                                               5,740,915
  Prior period                                                                                         ‐

    Total incurred                                                                              5,740,915

Paid related to:
 Current period                                                                                          ‐
 Prior period                                                                                            ‐

    Total paid                                                                                           ‐

Balance – End of period                                                                    $   5,740,915

Included in the membershare benefits liability as of December 31, 2018 is estimated IBNR benefits of
$291,500. Trinity’s initial payment to the administrator for membershare benefits was made in
January, 2019.




                                                   ‐ 13 ‐
             Case 21-11001-JTD         Doc 93-3       Filed 07/30/21     Page 17 of 17


                                                                     Trinity Healthshare, Inc.
                                                                Notes to Financial Statements

NOTE 4: LIQUIDITY AND AVAILABILITY

Financial assets available for general expenditure within one year of the statement of financial
position date, comprise the following:

Financial assets at period end:
  Cash and cash equivalents                                                             $     850,207
  Deferred membershare expenses                                                             1,424,147
  Receivable from Aliera                                                                    5,176,341

Financial assets available to meet general expenditures within one year                 $   7,450,695

The Organization generally receives member contributions in advance of member benefit requests,
thus allowing for liquidity to cover approved benefit payments. As an HCSM, the Organization is not
required to make benefit payments, since benefit payments are not guaranteed. Thus, benefit
payments can be deferred or denied and liquidity shortfalls would be avoided.


NOTE 5: CONTINGENCIES AND REGULATORY MATTERS

From time to time, the Organization has asserted and unasserted claims arising in the normal course
of business. The Organization does not expect material losses, if any, arising from these asserted and
unasserted claims to have a material effect on the financial statements, however, ultimate outcome
of such claims is unknown.

The insurance regulators of certain states have made inquiries of the Organization to assess whether
it qualifies as a HCSM under their state’s law. The Organization believes that it meets the federal and
state requirements in the states in which it operates and cooperates with the regulators regarding
their requests. Ultimate outcome of the current inquiries is unknown.

As of the date these financial statements are available to be issued, there are no assessments or
losses that are probable of being paid, therefore no liability has been recorded as of December 31,
2018.


NOTE 6: OPERATING LEASE

The Organization subleases its office space from Aliera on a month-to-month basis. The monthly rent
amount was $4,917 as of December 31, 2018. Rent expense was $20,811 for the period ended
December 31, 2018.


NOTE 7: SUBSEQUENT EVENTS

Management has evaluated subsequent events through November 7, 2019, which is the date the
financial statements were available to be issued.

                                                 - 14 -
